Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00366-CV

                             Ana GUERRA and Miguel Guerra,
                                     Appellants

                                              v.

                   Copernicus GUERRA, Eric Stubbs and Monica Guerra,
                                     Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-17589
                        Honorable Michael E. Mery, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellants Ana Guerra and Miguel Guerra.

       SIGNED March 9, 2022.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice